Mebbiok, C. J.,
concurring. The question propounded to the witness McMullen in regard to what conversation took place between the prisoner and Condon as to the manner in which he, the said Condon, received his wound and by whom it was inflicted, was, I think, illegal for one of the purposes offered, and legal for the other purposes.
The question was propounded to prove facts assumed to form part of the res gestee and to prove ferocity and malice.
The Attorney General'stated that he expected to prove by the declaration made by Condon in the presence of the prisoner and not denied by him, that-while the witness McMullen was in hot pursuit of the prisoner, he the prisoner rushed on board the steamship Habana, and Condon the quarter-master in attempting to stay the flight of the prisoner and to arrest him, was stabbed by him, and he immediately jumped into the coal boat alongside and concealed himself whore ho was a few minutes after-wards found.
Testimony (so the bill of exception informs us) had already been introduced tending to prove that the defendant had stabbed the deceased and immediately fled to said steamship Habana lying at the levee but a short distance from the scene of the stabbing, say about forty or fifty feet, and had passed through the steamship and jumped into a coal boat alongside of said steamship, where he was found a few minutes afterwards by the witness McMn-llsii; and the said witness having so found the prisoner, immediately brought him on board the steamship in the presence of William Condon who was bleeding from a recent wound or cut, and the witness confronted the prisoner with the wounded quarter-master.
Thus it will be perceived, that had the tacit confession existed, which it was hoped the question would elicit, it would so immediately have followed the fatal blow given to W. O. Somers and been so connected with the flight of the prisoner, as to be considered a part of the ras gesta’.
It was therefore legal evidence. It tended to identify the prisoner and inferentially to show malice by showing a consciousness of guilt by resorting to such extraordinary and desperate means to escape.
But whilst the testimony was legal as forming a part of the res gesta; and inferentially to show malice, it was inadmissible to prove ferocity.
The question in all cases of homicide, under the certainty of'proof required by our law, is, did the accused inflict the mortal wound, or administer the poison, or the like? — Not, is he an evil disposed man, or a ferocious man, for these and the like questions go to the character of the accused which in general is not the subject of inquiry before the buy-
Now, suppose the State had simply offered the testimony for the purpose of showing the res gestee and inferentially to show malice in the accused, and the same or other illegal answer had been given by the witness: would it have been error when the answer was immediately waived by the State, and the Court directed the jury to disregard it, and informed them it was not evidence? Should it be in the power of a witness by an illegal answer to a legal question to render abortive the most for*379mal and solemn proceedings in a criminal cause V These questions answer themselves. ■ •
Again, has the discarded answer to the question ashed by the Attorney General prejudiced the accused more than it would have done if he had propounded the same question merely to show the res gestee and prove malice, or the court had received it for those purposes only? I cannot say that it has, and consequently I cannot say that the Court erred even assuming that the momentary reception of illegal testimony under an illegal examination of witnesses, is an error which cannot be cured by the subsequent withdrawal of the same by the State and the explicit charge of the Judge to the jury to disregard the evidence.
In regard to Hobsden’s testimony, the examination before the Coroner was admissible to impeach the witness; it was a question for the jury to say, whether the testimony before them was in conflict with the general tenor and principal facts of McMullen’s testimony'which he, Hobsden, had “in the main ” corroborated before the Coroner.
I also concur with my colleagues on the other questions considered in this case.